DETAILED CORRESPONDENCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
 	Claims 1-9 are currently pending and under examination in the instant application. An action on the merits follows.
The present application is being examined under the pre-AIA  first to invent provisions. Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/13/2020 and 12/11/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  The information disclosure statements have been considered by the examiner to the extent available under the time allotted for examination. Initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 9 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3, 6, and 9 depend on claims 1, 4, and 7 respectively. Claims 1, 4, and 7 have been amended to recite that the transgene comprising the rearranged human immunoglobulin variable region comprises a single human immunoglobulin light chain germline V gene segment fused to a single human immunoglobulin light chain germline J gene segment. Thus, claims 1, 4, and 7 clearly indicate that the rearranged human immunoglobulin variable region is a rearranged light chain variable region. As such, claims 3, 6, and 9, which recite that the rearranged human immunoglobulin variable region is a rearranged human heavy chain variable region appear to conflict with limitations of their base claims. In addition, in so far as claims 3, 6, and 9 may, as written, be considered to read on a transgene comprising both a rearranged light chain variable region and a rearranged heavy chain variable region, it is noted this limitation would then be confusing and/or conflict with later references in the claim to “said variable region”- i.e. if there are two variable regions which one is meant by this limitation, and also is the “counterpart” variable region the same as the putative second rearranged variable region encoded by the transgene or is the “counterpart” an endogenous “counterpart” variable region. Furthermore, in so far as the transgene may be construed to further encompass both a rearranged heavy chain and a rearranged light chain, it is noted that the specification does not disclose such an embodiment. Thus, neither the structure of the transgene nor the method steps currently recited in the methods of claims 3, 6, and 9 can be determined. As such, claims 3, 6, and 9 are indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 6, and 9 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
As noted above, claims 1, 4, and 7, upon which claims 3, 6, and 9 respectively depend, have been amended to recite that the transgene encoding a rearranged human immunoglobulin variable region comprises a single human immunoglobulin light chain germline V gene segment fused to a single human immunoglobulin light chain germline J gene segment. Thus, the limitation in claims 3, 6, and 9 that the rearranged variable domain is a heavy chain variable domain conflicts with limitations of claims 1, 4, and 7. In so far as claims 3, 6, and 9 might be interpreted to “further” include an additional human rearranged variable region which is a rearranged heavy chain variable region, it is noted that the instant specification does not disclose such a transgenic non-human animal whose genome comprises both a rearranged human heavy chain variable region and a rearranged human light chain variable region. The paragraphs cited by applicant in their response to issues relating to priority for claims 3, 6, and 9, namely paragraphs 16, 21, and 69 of the ‘181 application whose specification is identical to the instant application, only teach a transgenic animal with either a heavy chain encoding sequence or a light chain encoding sequence. There is no disclosure in the instant specification for a non-human transgenic animal whose genome comprises one or more transgenes comprising both a rearranged human light chain variable region and a rearranged human heavy chain variable region. As such, the subject matter of claims 3, 6, and 9 is considered new matter not supported by the as filed specification. 

Priority

As set forth in the previous office actions, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications 12/589,181 and 12/459,285 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 3, 6, and 9 of this application. 
The applicant reiterates their arguments that the prior filed applications do in fact provide the requisite written description and enablement for the claimed subject matter. The applicant indicates that the claim 3 has been amended to recite, “wherein the rearranged human immunoglobulin variable region is a rearranged human heavy chain variable region”. The applicant points again to paragraphs 16 and 21 (with reference to the 12/589,181 application-the ‘181 application) as providing support for a transgenic animal whose genome comprises a transgene encoding a rearranged human heavy chain immunoglobulin variable region. However, it is not agreed that these paragraphs provide the requisite support. Paragraph 16 of the ‘181 application states:  “providing a transgenic nonhuman mammal comprising at least in its B cell lineage, a nucleic acid encoding at least an immunoglobulin light chain or heavy chain, wherein the heavy-or light chain encoding sequence is provided with a means that renders it resistant to DNA rearrangements and/or somatic hypermutations.”, and paragraph 21 states:  “a transgenic nonhuman mammal is provided wherein the light/heavy chain encoding sequence is integrated in the genome of the non-human mammal in a locus outside the immunoglobulin loci.” The applicant also now points to paragraphs 69 and 191 (with reference to the ‘181 application) as providing additional support. Paragraph 69 refers to a “cell that is isolated from a transgenic non-human animal described herein, the cell comprising a heavy- or light chain encoding sequence together with a means that renders the sequence resistant to DNA rearrangements or somatic hypermutations”. Paragraph 191 provides a discussion of antibody discovery platforms capable of yielding therapeutic antibodies and further discusses the properties of various families of human variable and light chain domains. This paragraph is unrelated to the disclosure of the actual invention which a transgenic mouse as set forth in claim 3. Paragraph 191 is simply providing some background information about gene families including human heavy chain variable gene families and their properties when present in an antibody, where the purpose of the discussion is identification of IGKV1-39, and in particular an IGKV1-39 without mutations as generating stable clones. This paragraph does not teach or suggest to insert a rearranged human heavy chain variable region into any locus in a transgenic mouse, and is silent as to operable linkage of the heavy chain variable region sequence with any exogenous or endogenous heavy chain constant region sequence. None of the above cited passages explicitly or implicitly discloses a transgene comprising a human rearranged heavy chain variable region and its operable linkage to a heavy chain constant region gene of any species in the transgene itself or present in an endogenous heavy chain locus. At best, the specification in the first three passages cited by applicant provides a generic teaching for a transgenic non-human animal having a heavy or light chain sequence in its genome. The last passage cited, paragraph 191, is unrelated to the claimed subject matter. 
Furthermore, as discussed in detail above in the new rejections of claims 3, 6, and 9 under 35 U.S.C. 112, first paragraph, for new matter, and the under 35 U.S.C. 112, second for indefiniteness, claims 1, 4, and 7 upon which claims 3, 6, and 9 respectively depend, have been amended to recite that the transgene encoding a rearranged human immunoglobulin variable region comprises a single human immunoglobulin light chain germline V gene segment fused to a single human immunoglobulin light chain germline J gene segment. Thus, the limitation in claims 3, 6, and 9 that the rearranged variable domain is a heavy chain variable domain conflicts with limitations of claims 1, 4, and 7 respectively. In so far as claims 3, 6, and 9 might be interpreted to “further” include an additional human rearranged variable region which is a rearranged heavy chain variable region, it is noted that neither the instant specification, nor any of the parent applications cited above disclose such a transgenic mouse whose genome comprises both a rearranged human heavy chain variable region and a rearranged human light chain variable region. The paragraphs cited by applicant only teach the a transgenic animal with either a heavy chain encoding sequence or a light chain encoding sequence. Thus, there is no disclosure in parent specifications which support the invention as now claimed in claims 3, 6, and 9.
Finally,  applicant’s argument that the skilled artisan would have no problem constructing a transgene containing a rearranged heavy chain variable region as required by the claim, and that it has been established for decades that what is already known in the art need not be explicitly set forth in the specification, citing Minerals Separation, Ltd. v. Hyde, 242 U.S. 261 (1916) as well as Falkner v. Inglis, 448 F3d 1357, 79 USPQ2d 1001 (Fed. Cir. 2006), has already been considered and found unpersuasive. As set forth in the previous office action, applicant’s reliance upon knowledge in the art or the ability of the skilled artisan to envision the instant claimed species which may or may not comprise both a rearranged light chain and rearranged heavy chain based on the generic disclosure in the alternative in the parent specifications is misplaced.  The applicant is reminded that “simply describing large genus of compounds is not sufficient to satisfy written  description requirement as to particular species or sub-genus” Fujikawa v. Wattanasin, 39 USPQ2d 1895  (CA FC 1996). In this case, the “large genus of compounds” are the number of potential nucleic acids encoding heavy chain sequence as broadly taught by the specification. The following analysis also applies: "If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.") (emphasis in original); Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000). In the instant case, the specification provides substantial guidance for a transgene comprising a rearranged human light chain variable sequence comprising a human germline light chain V gene segment joined to a human germline light chain D gene segment joined to a human light chain J gene segment, wherein there is no mutation due to said joining. While the broad disclosure of heavy chain encoding sequence may encompass a rearranged heavy chain variable region sequence there is simply no such disclosure for any such transgene, even though it may have been possible for the skilled artisan to have imagined it.  Ultimately, the test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). In view of the discussion above, it is maintained that neither of the specifications of prior filed applications 12/589,181 and 12/459,285 provides sufficient description of the claimed invention of pending claims 3, 6, and 9 that would reasonably convey to the artisan that the inventor had possession of these inventions as of the effective filing date of either of these parent applications. As such, benefit of priority for the invention set forth in instant claims 3, 6, and 9 to the prior filed applications 12/589,181 and 12/459,285 is denied. 
The effective filing date for the purposes of examination of claims 3, 6, and 9 is therefore the filing date of the instant application, 1/12/18. 

Specification

The objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is maintained in modified form. As noted above, claims 3, 6, and 9 now conflicts with claims 1, 4, and 7 and/or may include a non-disclosed embodiment where both a rearranged light chain variable region and a rearranged heavy chain variable region are present in the genome of the transgenic animal. The applicant points to their arguments made in regards to the lack of priority above. These arguments have not been found persuasive. As such, the objection stands. 

Claim Rejections - 35 USC § 102


The rejection of claims 1, 4, and 7 under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg et al., is withdrawn in view of applicant’s amendments to the claims which now recite that the transgene present in the genome of the transgenic animal encodes a rearranged variable region comprises a single human immunoglobulin light chain germline V gene segment fused to a single human immunoglobulin germline J gene segment. While Lonberg et al. teaches transgenic mice whose genome comprises a transgene comprising a rearranged human immunoglobulin light chain variable region, where the V gene segment is fused to the J gene segment, and provides a specific example of a rearranged human V-J variable region transgene obtained from the genomic DNA of splenic B cells,  Lonberg et al. does not teach whether this sequence represents non-somatically hypermutated V and J sequence or germline V-J sequence (Lonberg et al. paragraph 482).
Please note that applicant’s argument alleging that the amended claims limit the light chain variable region present antibodies secreted by B cells derived from the transgenic animal to a light chain variable region which has not undergone somatic hypermutation was not found persuasive nor was it relied upon in withdrawing this rejection. As stated above, the rejection was withdrawn based solely on the recitation that the fused V-J gene segments present in the transgene present in the germline of the transgenic animal comprises germline V and J gene sequences. 

The rejection of claims 3, 6, and 9 under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2014/0245468 (2014), hereafter referred to as McWhirter et al., is withdrawn in view of applicant’s amendments to claims 1, 4, and 7 which have raised substantial issues of indefiniteness in claims 3, 6, and 9, see the above rejection of claims 3, 6, and 9 under 35 U.S.C. 112, second paragraph. 


Claim Rejections - 35 USC § 103

The rejection of claims 1-2, 4-5, and 7-8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg et al., in view of WO 02/066,630 (2002), hereafter referred to as Murphy et al., and de Wildt et al. (1999) J. Mol. Biol., Vol. 285, 895-901, is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that the amendment to claims 1, 4, and 7, which now recite that the B cells secrete a “repertoire of antibodies comprising the variable region encoded by the transgene and further comprising a counterpart chain resulting from somatic hypermutation”, limits the variable region encoded by these B cells to one which is directly encoded by the transgene and which has not undergone somatic hypermutation. Following this interpretation, the applicant then argues that none of Lonberg, Murphy, or de Wildt disclose antibodies in which only one antibody chain, the heavy chain, has undergone somatic hypermutation, and the light chain has not. However, as noted above,  applicant’s interpretation of the claim limitations is not agreed. The claim language of claims 1, 4, and 7, all independent claim, does not contain any functional limitation which states that the light chain has not or is incapable of undergoing somatic hypermutation. Further, it is noted that the structure of the mouse as claimed does not contain any structural feature which would inhibit somatic hypermutation of either the heavy or light chains of antibodies produced in B cells of the animal, let alone a structural feature which would inhibit only somatic hypermutation of the light chain but not the heavy chain. Contrary to the structure of the transgenic animal as written, the instant specification is clear as to specific structural features necessary to affect somatic hypermutation of a rearranged transgenic light chain. The instant specification discloses three structural means by which a transgene comprising a rearranged human light chain V-J sequence may be resistant to somatic hypermutation when present in the genome a transgenic animal: 1) deletion of the intronic light chain enhancer, 2) truncation of the 3’ light chain enhancer, and 3) insertion of the transgene into the ROSA locus. None of these features are present in the mouse used in the methods as claimed. Thus, the claims as written do not recite that the transgene encoding the rearranged light chain variable region does not/cannot undergo somatic hypermutation, and the structure of the transgene and the transgenic animal as claimed in no way excludes or disfavors somatic hypermutation of the rearranged light chain gene encoded by the transgene in B cells following antigen exposure. Thus, the claim limitations of the instant claims are met where the B cells comprise and express the light chain encoded by the single rearranged transgene, regardless of whether somatic hypermutation has or has not occurred. As such, applicant is arguing limitations which are not present in the claims as written, and therefore applicant’s arguments are not found persuasive. 
The applicant further argues that the applicant has identified the solution of a long felt need in producing a transgenic animal capable of producing a repertoire of antigen-specific diverse cognate immunoglobulin chains with the provided non-diversified rearranged immunoglobulin chain that is not found or suggested in the cited references and which improves the efficiency of antibody production.  This argument, like applicant’s previous arguments, is based on a limitation which is not present in the claim, which is the limitation that the transgene encoded human light chain variable region does not undergo somatic hypermutation. It is reiterated, however, that this limitation is not present in the claims as written, and the claimed transgenic non-human animals contain no structural features which would inhibit somatic hypermutation of the light chain in B cells while allowing somatic hypermutation of the heavy chain. Furthermore, it is noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). MPEP 716.01(c) provides examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration including statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. MPEP 716.01(c). Thus, as applicant is arguing limitations not present in pending claims and has not present a declaration or affidavit in support of their contention of secondary considerations, applicant’s arguments for a “long-felt need” are not found persuasive. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633